DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Response to Remarks
The amendments received on 02/04/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim 1 rejection under 35 U.S.C. 102, found on pages 6-9 of the Remarks, have been considered but are moot, because the arguments are directed towards the newly amended claim language.  Amended claims 1-4, 6-14, 16-19, and new claims 21-23 are being addressed for the first time on the merits in the Office Action below.


Claim Objections
The following claims are objected to because of the following informalities:
Claim 12, “wherein the baling guide includes an entrance at the front” should read -- wherein the baling guide includes an entrance at the front wall--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 7, “a cleaning system” with the functional language of “configured to clean at least a portion of each baling guide” is interpreted as compressed air or piercers as described in paragraph 0031 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 6 recites “the wire guide”, it is unclear if said recitation is meant to refer to the previously set forth “baling guide” of claim 1, or it is meant to set forth a new guide. During examination, “the wire guide” is interpreted as --the baling guide--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 12-14, 17, 22, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilman (US 3827350 A).
Regarding claim 1, Gilman discloses a baling apparatus (figure 1, element 20) comprising:
a housing defining a baling chamber (figure 13) by at least one wall (38),
a ram comprising a ram wall (figure 5, element 64) parallel to the at least one wall (38), wherein the ram wall is configured to compress material to be baled into the baling chamber (figures 16-18); and

wherein each baling guide in the set of baling guides includes an entrance at the at least one wall, a first corner, a back portion, a second corner, a bottom portion located below a bottom wall of the baling chamber, and an exit spaced from the entrance at the at least one wall (figure 13 as annotated below), so that a bale tie can be fed into the entrance with an entrance force and received at the exit by the entrance force for tying at the at least one wall (figure 13 and column 6, lines 9-12, i.e. the baling tie (156) is inserted from the bottom entrance of the one wall (38) and is received at the top exit of the one wall (38)).

    PNG
    media_image1.png
    793
    825
    media_image1.png
    Greyscale

Annotated Figure 13 of Gilman

Regarding claim 2, Gilman further discloses wherein each baling guide includes at least one groove, tube, or contoured or angled surface (figures 10, 11, and 13, i.e. the baling guide includes groove formed in the baling chamber, a tube formed in the retainer (136), and angled surfaces in the form of corners).

Regarding claim 3, Gilman further discloses wherein each baling guide includes gaps or openings (figures 10 and 11, i.e. baling guides in the form of gaps and openings formed by angled plates within the walls of the baling chamber).

Regarding claim 4, Gilman further discloses where the back portion of each baling guide passes through the ram wall (figures 10 and 13 as annotated above, i.e. the ram wall (64) includes the baling guides in the back portion).

Regarding claim 12, Gilman discloses a method of baling material (figure 13) from a front wall (38) of a baler (figure 1, element 20), the method comprising:
compressing the material to be baled into a baling chamber of the baler (figures 16-18);
guiding at the least one baling tie through a baling guide (figure 13, i.e. the baling chamber is surrounded by a baling guide, which guides a baling tie (156)) using an entrance force at the front wall of the baler (figure 13 and column 6, lines 9-12, i.e. the baling tie (156) inserted into the front wall (38) at the bottom corner of the front wall), wherein the baling guide includes an entrance at the front wall (figure 13, i.e. the entrance of the front wall is located at the bottom corner of the front wall), a first corner, a back portion, a second corner, and a bottom portion (figure 13 as annotated below) comprising a wire guide located below a bottom wall of the baling chamber (figure 10, i.e. a wire guide is located below a bottom wall (26));

tying the at least one baling tie at the front wall (figure 13, i.e. the baling tie (156) has a slack (160) at the front wall (38), which is used to tie the baling tie (156)).

    PNG
    media_image2.png
    793
    825
    media_image2.png
    Greyscale

Annotated Figure 13 of Gilman

Regarding claim 13, Gilman further discloses wherein the guiding includes urging the at least one baling tie through at least one tube (figure 11, i.e. the retainer (136) has a tubular opening (158) therethrough).

Regarding claim 14
Regarding claim 17, Gilman further discloses wherein the guiding includes urging the at least one baling tie through gaps or openings in the baling guide (figure 13, i.e. the tie (156) is guided through openings and gaps within the walls of the baling chamber).

Regarding claims 22 and 23, Gilman discloses a baling apparatus (figure 1, element 20) comprising:
a housing defining a baling chamber (figure 13) by at least one wall (38),
a ram comprising a ram wall (figure 5, element 64) parallel to the at least one wall (38), wherein the ram wall is configured to compress material to be baled into the baling chamber (figures 16-18); and
a set of baling guides adjacent to the baling chamber (figure 13, i.e. the baling chamber is surrounded by baling guides; figure 10, i.e. two sets of baling guides (68, 70) as shown in the ram wall (64)), each baling guide configured to receive a bale tie (figure 13, element 156), wherein each baling guide in the set of baling guides includes an entrance at the at least one wall, at least one corner comprising a first and a second corner (figure 13 as annotated below), a wire guide located below a bottom wall of the baling chamber (figure 10, i.e. a wire guide is located below a bottom wall (26)), and an exit spaced from the entrance at the at least one wall (figure 13 as annotated below).

    PNG
    media_image3.png
    793
    825
    media_image3.png
    Greyscale

Annotated Figure 13 of Gilman

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman in view of Bullington (US 5826499 A).
Regarding claims 6 and 16, Gilman does not disclose the wire/baling guide comprising a series of angled surfaces. However, in the same field of endeavor, Bullington teaches a baling apparatus (figure 1) comprising a wire guide having a series of angled surfaces (100) located at a bottom portion of a baling chamber (12) adjacent a ram (20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the wire guides of Gilman located in the bottom portion towards the front wall to include the series of angled surfaces as taught by Bullington, in order to substantially eliminate strap misfeeds (column 3, lines 55-56).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman in view of Stein et al. (hereinafter Stein; US 20130180416 A1).
Regarding claims 7, and 8, Gilman discloses the invention substantially as claimed, except for a cleaning system comprising compressed air. However, in the same field of endeavor, Stein teaches a baling guide (figure 8) for a baling apparatus having a cleaning system comprising of compressed air (figure 12, i.e. an air passage (46) delivers compressed air into the baling guide) to clear debris from entering the baling guide during strapping (paragraph 0022, i.e. “reduce or even eliminate the possibility of debris from entering the track”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify each baling guide of Gilman to include the compressed air cleaning system as taught by Stein, in order to clear the baling guides of debris during baling operations (paragraph 0022).

Claims 7, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman in view of Hogervorst (US 20180141298 A1).
Regarding claims 7, 9, 18 and 19, Gilman discloses the invention substantially as claimed, except for a cleaning system comprising a piercer. However, in the same field of endeavor Hogervorst teaches a baler (figure 4) having a cleaning system comprising of a piercer (15) used to clear a guide found within the ram (figure 5, i.e. a ram (2) having a guide (34)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the baling apparatus of Gilman to include the cleaning system comprised of a piercer as taught by Hogervorst, in order to clear a guide located within the ram of debris (paragraph 0075).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gilman in view of Hogervorst, and further in view of Doorn et al. (hereinafter Doorn; US 2963959 A).
Regarding claim 10, the combination of Gilman and Hogervorst teaches the invention substantially as claimed, except for a foot pedal coupled to the piercer. However, in the same field of endeavor, Doorn teaches a baling apparatus having different controls being operated by a foot pedal (column 1, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the baling apparatus of Gilman, including the piercer cleaning system, to be operated by a foot pedal as taught by Doorn, since Doorn teaches that it is commonly known to operate baling apparatus controls by foot pedals.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gilman in view of Nolt (US 3059569 A).
Regarding claim 11, Gilman discloses the invention substantially as claimed, except for an adjustable ram guide. However, in the same field of endeavor, Nolt teaches a baling apparatus (figure 1) having a ram (figure 1, i.e. a plunger (25) is a ram) including an adjustable ram guide used to adjust the vertical position of the ram (figure 7, an adjustable ram guide comprising of wheels and tracks (58, 59, 60, 61, 64); column 3, lines 23-25 and column 4, lines 42-44, i.e. the adjustable ram guide is used to guide the ram, adjust the ram vertically, and correct the position of the ram to compensate for worn components in the ram guide).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the ram of Gilman to include the adjustable ram guides as taught by Nolt, in order to vertically adjust the position of the ram (column 3, lines 23-25).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gilman in view of Serge (FR 2429096 A1).
Regarding claim 21, Gilman discloses wherein the at least one wall is a door that is swung upwards into an open position (figure 19, i.e. the at least one wall (38) is a door that is swung upwards). Gilman does not disclose a receiving chamber. However, in the same field of endeavor, Serge teaches a baling apparatus (figure 5) having an at least on wall (17) that is lifted upwards into a chamber created between two uprights (20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the swinging at least one wall of Gilman to be lifted upwards in a receiving chamber as taught by Serge, because substituting one of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 10213159 A1, a baling apparatus having an entrance and exit
FR 3029136 A1, a baling apparatus having an entrance and exit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725